United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2710
                       ___________________________

                                  Devin G. Nunes,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

                                     Ryan Lizza,

                      lllllllllllllllllllllDefendant - Appellee,

                          Hearst Magazine Media, Inc.,

                      lllllllllllllllllllllDefendant - Appellee.
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Western
                                 ____________

                            Submitted: April 14, 2021
                            Filed: September 15, 2021
                                  ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

COLLOTON, Circuit Judge.

       Devin Nunes, a Member of Congress from California, appeals an order of the
district court dismissing his complaint alleging defamation and conspiracy claims
against Ryan Lizza and Hearst Magazine Media, Inc. The claims are based on an
article published in Esquire magazine. Although we agree that there are insufficient
allegations of express defamation, we conclude that the complaint does state a claim
for defamation by implication as to a republication of the article. We thus affirm in
part, reverse in part, and remand for further proceedings.

                                          I.

       Representative Nunes has been a Member of Congress since 2003, and he
serves as the Ranking Member of the House Permanent Select Committee on
Intelligence. He worked on his family’s farm in California as a child, and later owned
farmland with his brother. In 2006, the Nunes family sold its farmland in California,
and the Congressman’s parents and brother moved to Sibley, Iowa, where his father
purchased a dairy farm, NuStar Farms. According to the complaint, the farm is
operated by the Congressman’s family without his involvement, and the Congressman
has no financial interest in the farm.

       On September 30, 2018, Esquire magazine (then owned by Hearst) published
an article about Representative Nunes and the farm. Lizza authored the piece. The
online version is entitled “Devin Nunes’s Family Farm Is Hiding a Politically
Explosive Secret.” The print version is entitled “Milking the System,” and includes
a caption that asks two questions about a Congressman who has “spun himself as a
straight talker whose no-BS values are rooted in his family’s California dairy farm”:
“So why did his parents and brother cover their tracks after quietly moving the farm
to Iowa? Are they hiding something politically explosive?”

       The article maintains that Representative Nunes and his family hid the fact that
the family farm is now in Iowa. The article states that Nunes (1) “has a secret” and
(2) that “he and his parents seemed to have concealed basic facts about the family’s
move to Iowa.” The article describes how his parents, “Anthony Jr. and Toni Dian, .

                                         -2-
. . used their cash from the sale to buy a dairy eighteen hundred miles away in
Sibley,” and declares it “strange . . . that the family has apparently tried to conceal the
move from the public—for more than a decade.” The article ponders: “Why would
the Nuneses, Steve King, and an obscure dairy publication all conspire to hide the fact
that the congressman’s family sold its farm and moved to Iowa?” When the article
was published, Steve King was the Member of Congress who represented the district
in Iowa where the farm is located.

       The article later asserts that the farm uses undocumented labor: “According
to two sources with firsthand knowledge, NuStar did indeed rely, at least in part, on
undocumented labor. One source . . . had personally sent undocumented workers to
Anthony Nunes Jr.’s farm for jobs” and “assert[ed] that the farm was aware of their
status.”

       Two statements insinuate that the farm’s use of undocumented labor is the
reason that Representative Nunes and his family were hiding the family’s move and
their operation of an Iowa dairy farm. Lizza wrote that “[o]ther dairy farmers in the
area helped me understand why the Nunes family might be so secretive about the
farm: Midwestern dairies tend to run on undocumented labor.” The article also
includes a quote from Lizza’s interview with a local newspaper reporter, who said
that the farm’s workers “‘are immigrants and Devin is a very strong supporter of Mr.
Trump, and Mr. Trump wants to shut down all of the immigration, and here is his
family benefiting from immigrant labor,’ documented or not.”

       The article also accuses Representative Nunes of improper conduct during his
tenure as Chairman of the House Intelligence Committee. The article says that he
used his chairmanship (1) “to spin a baroque theory about alleged surveillance of the
Trump campaign that began with a made-up Trump tweet about how ‘Obama had my
“wires tapped” in Trump Tower,’” and (2) as a “battering ram to discredit the Russia
investigation and protect Donald Trump at all costs, even if it means shredding his

                                           -3-
own reputation and the independence of the historically nonpartisan committee in the
process.”

       After the article was published, Nunes sued Lizza and Hearst in the district
court, alleging common-law defamation and conspiracy. The complaint, as amended,
claims express defamation based on eleven alleged false statements in the article, and
defamation by implication. The alleged defamatory implication is that the article
implies falsely that Representative Nunes “conspired or colluded with his family and
with others to hide or cover-up” that the farm “employs undocumented labor.”

       Lizza and Hearst moved to dismiss the complaint for failure to state a claim,
and the district court granted the motion. The court ruled that the individual
statements and alleged implication were not defamatory as a matter of law. The court
further concluded that even if the article was defamatory, the complaint still failed to
state a claim because it did not allege plausibly that Lizza and Hearst acted with
“actual malice” in publishing the article. Having determined that the complaint failed
to allege defamation, the court dismissed the conspiracy claim as well.

       Nunes appeals the dismissal of his complaint, and we review the district court’s
decision de novo. “To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted).

                                            II.

      On appeal, Nunes contends that his complaint states a claim for express
defamation and defamation by implication. We apply Iowa substantive law in this
diversity action because the district court determined that there was no conflict
between Iowa and California defamation law, and the parties do not challenge that



                                            -4-
conclusion on appeal. See Oakdale Mall Assocs. v. Cincinnati Ins. Co., 702 F.3d
1119, 1122 (8th Cir. 2013).

        Defamation is “an invasion of the interest in reputation and good name” that
is comprised of the “twin torts of libel and slander—the former being written and the
latter being oral.” Johnson v. Nickerson, 542 N.W.2d 506, 510 (Iowa 1996). Nunes’s
complaint sounds in libel. To establish a prima facie case of express defamation
under Iowa law, “the plaintiff must show the defendant (1) published a statement that
(2) was defamatory (3) of and concerning the plaintiff, and (4) resulted in injury to
the plaintiff.” Id. Because Representative Nunes is a public figure, the Supreme
Court’s jurisprudence on the First Amendment also requires him to prove by clear and
convincing evidence that the defamatory statement is false and was made with actual
malice. Harte-Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 659 (1989);
N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964).

       A claim asserting defamation by implication requires proof of similar elements,
except that a plaintiff need not show that individual statements are defamatory.
Instead, defamation by implication arises from what is implied when a defendant “(1)
juxtaposes a series of facts so as to imply a defamatory connection between them, or
(2) creates a defamatory implication by omitting facts.” Stevens v. Iowa Newspapers,
Inc., 728 N.W.2d 823, 827 (Iowa 2007) (quoting Dan B. Dobbs et al., Prosser &
Keeton on the Law of Torts § 116, at 117 (5th ed. Supp. 1988)). The implication
constitutes defamation “even though the particular facts are correct,” unless it
qualifies as an “opinion.” Id. (quoting Prosser & Keeton on the Law of Torts § 116,
at 117). The court must determine whether an objectively reasonable reader could
draw the alleged false implication from the article as a whole. Manzari v. Associated
Newspapers Ltd., 830 F.3d 881, 889-90 (9th Cir. 2016); Toney v. WCCO Television,
Midwest Cable & Satellite, Inc., 85 F.3d 383, 394-96 (8th Cir. 1996).




                                         -5-
                                          A.

       Nunes first contends that the district court erred in dismissing his claim for
express defamation. He challenges the court’s ruling that the two statements about
improper use of his position as Chairman of the House Permanent Select Committee
on Intelligence are not actionable as defamation. We agree with the district court that
the complaint fails to state a claim for express defamation based on the statements,
and adopt the court’s conclusions. See 8th Cir. R. 47B.

       Nunes also argues that a third statement is defamatory: that he “attempt[ed] to
undermine the Russia investigation by releasing a partisan report . . . that
cherry-picked evidence to accuse the FBI of bias in its effort to obtain a warrant to
monitor the communications of Carter Page.” But Nunes failed to identify that
statement as allegedly defamatory in his complaint, and we decline to consider the
issue for the first time on appeal. Michel v. NYP Holdings, Inc., 816 F.3d 686, 705-06
(11th Cir. 2016).

                                          B.

       Second, Nunes contends that his complaint states a plausible claim for
defamation by implication. He argues that the article implies the existence of a
“politically explosive secret” that he “conspired with others” to hide the farm’s use
of undocumented labor. He alleges that the implication is false because he was not
involved in the farm’s operations, and “had no knowledge of who the dairy farm
hired.” The district court concluded that “no reasonable reader” could draw that
implication from the article. We respectfully disagree.

      Both the print and online versions of the article refer to a “politically
explosive” secret involving the farm in either the title or caption. The article begins
with the words: “Devin Nunes has a secret.” The article then identifies the

                                         -6-
“secret”—namely, that “[t]he Nunes family dairy of political lore . . . isn’t in
California. It’s in Iowa.” The first part ends by questioning why the Nuneses would
“conspire” with others “to hide the fact that the congressman’s family sold its farm
and moved to Iowa?”

       Soon thereafter, the article states that the use of undocumented labor at dairy
farms in Sibley suggests “why the Nunes family might be so secretive about the
farm.” The article then explains the use of undocumented labor in the dairy industry
and the complex political dynamics at work in communities that support President
Trump but rely on undocumented labor. Next, the article reveals that two sources
told Lizza that the farm did “rely, at least in part, on undocumented labor.” Later, the
article describes Nunes as “one of Trump’s most important allies,” cites the
Congressman’s “unwavering support” for Immigration and Customs Enforcement,
and recounts that “Trump, King, and their allies” describe guest-worker programs for
undocumented dairy workers as “amnesty.”

       Based on the article’s presentation of facts, we think the complaint plausibly
alleges that a reasonable reader could draw the implication that Representative Nunes
conspired to hide the farm’s use of undocumented labor. See Manzari, 830 F.3d at
889; Stevens, 728 N.W.2d at 827. In reaching a contrary conclusion, the district court
relied on the location of the relevant facts in the article. The court determined that
the facts about Nunes conspiring to hide the farm’s move and the facts about the
farm’s use of undocumented labor were “scattered at disparate points” and thus not
“juxtaposed.”

       But defamation-by-implication claims, like defamation claims generally, must
be analyzed by considering the article as a whole. Toney, 85 F.3d at 396. Although
the Iowa court in Stevens posited a defendant who “juxtaposes a series of facts,” 728
N.W.2d at 827 (internal quotation omitted), we do not believe the theory is limited
to situations in which the implication arises from, say, consecutive sentences. “It is

                                          -7-
well settled that the ‘arrangement and phrasing of apparently nonlibelous statements’
cannot hide the existence of a defamatory meaning.” Church of Scientology of Cal.
v. Flynn, 744 F.2d 694, 696 (9th Cir. 1984) (quoting Kapellas v. Kofman, 459 P.2d
912, 919-20 (Cal. 1969)). When a reader, “connecting the dots,” could reasonably
arrive at the implication, the author may be accountable. Elias v. Rolling Stone LLC,
872 F.3d 97, 109 (2d Cir. 2017). Whether the “arrangement and phrasing” of facts
creates a defamatory implication depends on the particular context; an intervening
section break does not necessarily avoid liability.

       Here, the article’s principal theme is that Nunes and his family hid the farm’s
move to Iowa—the “politically explosive” secret. The article then sets forth a series
of facts about the supposed conspiracy to hide the farm’s move, the use of
undocumented labor at Midwestern dairy farms, the Nunes family farm’s alleged use
of undocumented labor, and the Congressman’s position on immigration enforcement,
in a way that reasonably implies a connection among those asserted facts. A
reasonable reader could conclude, from reading the article as a whole, that the
identified “secret” is “politically explosive” because Nunes knew about his family’s
employment of undocumented labor. And revelation of that fact could be politically
damaging to a Member of Congress who demonstrates “unwavering support for ICE”
and who is among the “allies” of President Trump who have denounced “amnesty”
for undocumented workers.

       Lizza and Hearst argue that even if a reasonable reader could draw the
defamatory implication from the article, the First Amendment precludes Nunes’s
claim. First, Lizza and Hearst assert that the implication is protected opinion. The
First Amendment does not provide absolute protection for opinions, but “a statement
of opinion relating to matters of public concern which does not contain a provably
false factual connotation will receive full constitutional protection.” Milkovich v.
Lorain J. Co., 497 U.S. 1, 20 (1990).



                                         -8-
       Before Milkovich, this court employed a four-factor analysis for determining
whether a statement constitutes fact or protectible opinion. Janklow v. Newsweek,
Inc., 788 F.2d 1300, 1302-03 (8th Cir. 1986) (en banc). These factors included (1)
“the precision and specificity of the disputed statement,” (2) whether the disputed
statement is verifiable, (3) the “literary context” in which the statement was made,
and (4) the “public context” in which the statement was made. Id. After Milkovich,
however, we clarified that the Janklow factors “no longer control our analysis,” and
that the proper inquiry is whether the statement or implication “is factual and
provable.” Toney, 85 F.3d at 393-94.

       Drawing nonetheless on the Janklow factors, Lizza and Hearst contend that the
alleged defamatory implication is protected opinion. They first argue that the
implication is “rhetorical hyperbole” contained in a “work of literary journalism.”
We reject that argument because there is a reasonable inference that the article
implies the assertion of objective facts—that the farm employs undocumented labor,
and that Nunes agreed with others to hide the farm’s use of undocumented labor. See
Turntine v. Peterson, 959 F.3d 873, 886 (8th Cir. 2020). Nor does the “literary
context” make the implication a protected opinion. The article is based on Lizza’s
investigation of the farm and presents his assertion that the Congressman and his
family tried to “hide” the family’s move to Iowa. A reasonable reader would expect
a piece of investigative journalism to convey facts, see Michel, 816 F.3d at 699, and
the article’s “literary context” does not support the conclusion that the implication is
a protected opinion.

      Lizza and Hearst also assert that the alleged implication is not verifiable. But
the important facts can be confirmed or refuted. Nunes alleges that the article implies
the existence of a “politically explosive secret” that he “conspired with others” to
hide the farm’s use of undocumented labor. A conspiracy is an agreement that
requires knowledge—here, knowledge that the farm employed undocumented labor
and a knowing agreement to cover up that politically embarrassing fact. Yet the

                                          -9-
Congressman’s complaint says that he was “not involved” in the farm’s “operations,”
had “no knowledge of who the dairy farm hired,” and thus “was not involved in any
conspiracy or cover-up.” Whether Nunes knew about the farm’s hiring practices,
including the potential use of undocumented labor, and whether he agreed with others
to keep that information secret, are issues of verifiable fact. We thus conclude that
the implication is “sufficiently factual to be susceptible of being proved true or false,”
so it is not a protected opinion. Milkovich, 497 U.S. at 21.

       Lizza and Hearst also argue that the First Amendment imposes an additional
burden on Nunes in a defamation-by-implication action: he must allege and prove
that Lizza and Hearst intended or endorsed the implication. See White v. Fraternal
Order of Police, 909 F.2d 512, 520 (D.C. Cir. 1990). The district court agreed, and
concluded that “there is no evidence defendants intended the Article to imply that
[Nunes] conspired to hide NuStar’s use of undocumented labor.”*

      On appeal, Nunes does not challenge the district court’s conclusion that the
First Amendment imposes a subjective intent requirement in defamation-by-
implication cases. He contends instead that the complaint plausibly alleges that Lizza
and Hearst “subjectively intended or endorsed the defamatory implication.” We
therefore assume for the sake of analysis that the law requires such a showing, and
consider whether Nunes has made a sufficient allegation.




      *
        The district court also concluded that Nunes waived the issue by failing to
argue that Lizza and Hearst subjectively intended the defamatory implication. On
appeal, Lizza and Hearst contend that this waiver dooms Nunes’s defamation-by-
implication claim. But Nunes argued in the district court that the “Politically
Explosive Secret” to which the article refers is that he conspired with his family and
Representative King to hide the fact that NuStar Farms employs undocumented labor,
and “[t]hat is precisely the meaning that was intended” by Lizza and Hearst. R. Doc.
38, at 16. There was no waiver.
                                          -10-
       To demonstrate that a defendant intended subjectively an implication, it is
sufficient to show that “the particular manner or language in which the true facts are
conveyed, supplies . . . affirmative evidence suggesting that the defendant intends or
endorses the defamatory inference.” White, 909 F.2d at 520. Applying this standard,
Nunes has plausibly alleged that Lizza and Hearst intended or endorsed the
implication that Nunes conspired to cover up the farm’s use of undocumented labor.
The complaint points to the article’s “click-bait headline” that Nunes is hiding a
“politically explosive secret,” its discussion of his efforts to conceal the farm’s move
to Iowa, and its claim that the farm employs undocumented labor. The manner in
which the article presents the discussion of the farm’s use of undocumented labor
permits a plausible inference that Lizza and Hearst intended or endorsed the
implication. Thus, the complaint states a plausible claim for defamation by
implication.

                                           C.

       The next issue for consideration is “actual malice.” The Supreme Court’s
interpretation of the First Amendment requires a public official to prove that
defamatory statements or implications are made with “actual malice,” meaning “with
knowledge that it was false or with reckless disregard of whether it was false or not.”
New York Times, 376 U.S. at 279-80. In this context, “reckless conduct is not
measured by whether a reasonably prudent man would have published.” St. Amant
v. Thompson, 390 U.S. 727, 731 (1968). Instead, “the defendant must have made the
false publication with a high degree of awareness of . . . probable falsity, or must have
entertained serious doubts as to the truth of his publication.” Harte-Hanks, 491 U.S.
at 667 (internal quotations and citation omitted).

       To survive a motion to dismiss, a public figure’s complaint must allege “facts
sufficient to give rise to a reasonable inference of actual malice.” Nelson Auto Ctr.,
Inc. v. Multimedia Holdings Corp., 951 F.3d 952, 958 (8th Cir. 2020) (internal

                                          -11-
quotation omitted). The district court concluded that the complaint does not meet that
burden. On appeal, Nunes suggests that the actual malice standard of New York
Times v. Sullivan should be reconsidered, see McKee v. Cosby, 139 S. Ct. 675 (2019)
(Thomas, J., concurring in denial of certiorari); Tah v. Glob. Witness Publ’g, Inc., 991
F.3d 231, 251-56 (D.C. Cir. 2021) (Silberman, J., dissenting in part), but of course
we are bound to apply it. Under that demanding standard, we agree with the district
court that the complaint is insufficient to state a claim of actual malice as to the
original publication.

       The district court went further, however, and ruled that the complaint does not
state a plausible allegation that Lizza acted with actual malice by republishing the
article on his Twitter account after this lawsuit was filed. On this point, we
respectfully disagree.

       There is a distinction in defamation law between an original publication and
a republication. The “single publication” rule provides that any one edition of a book
or newspaper, even if distributed to a multitude, constitutes one publication that may
support only one cause of action. Restatement (Second) of Torts § 577A(3) (Am. L.
Inst. 1977). But that rule does not include “separate aggregate publications on
different occasions.” Id. § 577A cmt. d. So, for example, “if the same defamatory
statement is published in the morning and evening editions of a newspaper, each
edition is a separate single publication and there are two causes of action.” Id. In that
situation, “the publication reaches a new group and the repetition justifies a new
cause of action.” Id. The justification for this exception to the “single publication”
rule is that “the subsequent publication is intended to and actually reaches a new
audience.” Firth v. State, 775 N.E.2d 463, 466 (N.Y. 2002); see Wheeler v. Dell
Publ’g Co., 300 F.2d 372, 375 (7th Cir. 1962).

      A speaker who repeats a defamatory statement or implication after being
informed of its falsity “does so at the peril of generating an inference of actual

                                          -12-
malice.” Bertrand v. Mullin, 846 N.W.2d 884, 901 (Iowa 2014). “[O]nce the
publisher knows that the story is erroneous . . . the argument for weighting the scales
on the side of [its] first amendment interests becomes less compelling.” Nelson, 951
F.3d at 959 (quoting Zerangue v. TSP Newspapers, Inc., 814 F.2d 1066, 1072 (5th
Cir. 1987)).

       Nunes’s initial complaint was filed on September 30, 2019. The complaint
alleged that the “strong defamatory gist and false implication” of the article was that
he “was involved in, covered-up, used his office to cover up, conspired with others
to conceal, or was aware of criminal wrongdoing.” The next paragraph of the
complaint makes clear that the “criminal wrongdoing” to which Nunes referred was
the farm’s alleged use of undocumented labor. The complaint denied that Nunes had
any involvement in the farm’s “operations,” denied that there was a “secret”
involving the farm’s move to Iowa and his alleged hypocrisy on immigration policy,
and denied that he “was involved in, covered-up, . . . conspired with others to
conceal, or was aware of criminal wrongdoing.”

       Nonetheless, on November 20, 2019, Lizza posted a tweet with a link to the
article. Lizza’s tweet stated: “I noticed that Devin Nunes is in the news. If you’re
interested in a strange tale about Nunes, small-town Iowa, the complexities of
immigration policy, a few car chases, and lots of cows, I’ve got a story for you.” As
discussed, the complaint plausibly alleges that the article defames Nunes by
implication.

        Lizza and Hearst contend that Lizza’s tweet of a link to the original article does
not constitute republication of the article. They cite Sundance Image Technology,
Inc. v. Cone Editions Press, Ltd., No. 02-CV-2258, 2007 WL 935703 (S.D. Cal. Mar.
7, 2007), which held that providing links to previous publications on a website,
without more, was not republication. Id. at *7. And other courts have concluded that
“mere reference to an article,” In re Phila. Newspapers, LLC, 690 F.3d 161, 175 (3d

                                          -13-
Cir. 2012), or a “mere hyperlink,” Lokhova v. Halper, 995 F.3d 134, 143 (4th Cir.
2021), without more, is not a republication. But these decisions do not hold
categorically that hyperlinking to an original publication never constitutes
republication.

      The complaint here adequately alleges that Lizza intended to reach and actually
reached a new audience by publishing a tweet about Nunes and a link to the article.
In November 2019, Lizza was on notice of the article’s alleged defamatory
implication by virtue of this lawsuit. The complaint alleges that he then consciously
presented the material to a new audience by encouraging readers to peruse his
“strange tale” about “immigration policy,” and promoting that “I’ve got a story for
you.” Under those circumstances, the complaint sufficiently alleges that Lizza
republished the article after he knew that the Congressman denied knowledge of
undocumented labor on the farm or participation in any conspiracy to hide it.

      Lizza and Hearst argue that even if the tweet is a republication, Nunes’s
complaint still fails to raise a plausible inference of actual malice. Citing Edwards
v. National Audubon Society, Inc., 556 F.2d 113 (2d Cir. 1977), Lizza and Hearst
maintain that Nunes’s filing of a defamation lawsuit is a “mere denial” that cannot
support clear and convincing evidence of actual malice. Id. at 121. Edwards,
however, reversed a jury verdict in favor of defamation plaintiffs after a trial. The
court concluded that the plaintiffs’ denial of a reporter’s allegations before
publication, standing alone, was insufficient evidence of actual malice. Id. at 120-21.

      In reviewing a ruling on a motion to dismiss, however, we consider only
whether Nunes’s complaint states enough factual matter, accepted as true, to raise a
“reasonable expectation that discovery will reveal evidence” of actual malice. Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). The rules of procedure do not
impose “a probability requirement” at the pleading stage. Id. “Republication of a
statement after the defendant has been notified that the plaintiff contends that it is

                                         -14-
false and defamatory may be treated as evidence of reckless disregard.” Restatement
(Second) of Torts § 580A cmt. d (Am. L. Inst. 1977). Lizza tweeted the article in
November 2019 after Nunes filed this lawsuit and denied the article’s implication.
The pleaded facts are suggestive enough to render it plausible that Lizza, at that point,
engaged in “the purposeful avoidance of the truth.” Harte-Hanks, 491 U.S. at 692.

                                   *       *       *

      The judgment of the district is affirmed in part and reversed in part. We
remand for further proceedings on Nunes’s claim alleging defamation by implication,
and the related claim alleging a common-law conspiracy, as to the publication of
November 20, 2019.
                       ______________________________




                                          -15-